TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00610-CV




                                 Larry Campbell, Appellant

                                               v.

 Lakeline Developers; Simon Property Group (Texas), L.P.; Golden Ring Mall Company,
  L.P.; Simon Property Group (Delaware), Inc.; and Payless Shoesource, Inc., Appellees




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
       NO. 00-184-C26, HONORABLE DONALD HUMBLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Larry Campbell moves to dismiss this appeal, asserting that appellees agree with his

motion. We grant the motion and dismiss this appeal.




                                            Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed on Agreed Motion

Filed: April 22, 2004